Citation Nr: 0835802	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected acne vulgaris.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968. 


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Procedural history

In a June 2005 RO decision, service connection was granted 
for acne vulgaris, effective June 17, 2004; a noncompensable 
(zero percent) disability rating was assigned.  The veteran 
perfected an appeal of the assignment of that disability 
rating.

In January 2008, the Board remanded the claim for further 
development.  In June 2008, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denial.  The case has been returned to the Board.

Issues not on appeal

In its January 2008 decision, the Board granted service 
connection for chloracne.  
In a January 2008 rating decision implementing the January 
2008 Board decision, a noncompensable (zero percent) 
disability rating was assigned effective June 17, 2004.  Also 
in the January 2008 rating decision, an increased 
(compensable) rating for bilateral hearing loss was denied.  
The veteran expressed timely disagreement with the assignment 
of the noncompensable disability rating for chloracne and 
with the denial of the compensable rating for bilateral 
hearing loss.  In March 2008, the RO issued a Statement of 
the Case (SOC) on these two issues.  To the Board's 
knowledge, the veteran has not filed a substantive appeal [VA 
Form 9 or similar document].  Accordingly, those matters are 
not before the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The objective clinical findings show that the veteran's 
service-connected acne vulgaris is manifested by deep acne 
involving the mid and upper back and the shoulders.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected acne 
vulgaris, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
disability rating for the veteran's acne vulgaris have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2007).

2.  The criteria for referral for the service-connected acne 
vulgaris on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In January 2008, the Board remanded the claim to the RO to 
provide proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) as to effective dates, and to schedule the 
veteran for a VA examination, to include the taking of 
unretouched color photographs showing the extent of the acne 
vulgaris if feasible. 

In February 2008, the RO provided appropriate VCAA notice of 
element (5) of Dingess.  This will be discussed in greater 
detail in the Board's VCAA discussion below.  In March 2008, 
the veteran underwent a VA examination.  The claim was then 
readjudicated in the June 2008 SSOC.

The Board observes that unretouched color photographs were 
not taken in connection with the March 2008 examination.  The 
March 2008 examiner specifically noted that no photographs 
were taken because photographs would not convey any 
additional information regarding the acne vulgaris in light 
of the nature of the skin conditions and the lack of active 
lesions at that time.  .  

The Board observes that "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  In light of the examiner's comment that photographs 
would add nothing to the medical record, the Board finds that 
the directives of its remand have been complied with to the 
extent practicable.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]; see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) [although under Stegall VA is 
required to comply with remand orders, substantial 
compliance, not absolute compliance, is required].  

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
September 2005, February 2008 and June 2008 which were 
specifically intended to address the requirements of the 
VCAA.  
The various VCAA letters informed the veteran of the evidence 
necessary to establish entitlement to an increased rating.  
As for the evidence to be provided by the veteran, in two 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  See, e.g., the September 27, 2005 
VCAA letter.  The RO provided the veteran with VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

The veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.  See, e.g., the September 
27, 2005 VCAA letter.

The RO informed the veteran that he should submit any 
evidence in his possession relevant to his claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See, e.g., the September 27, 
2005 VCAA letter, page 1.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in the various VCAA letters and as to effective date, 
element (5), in the February 2008 VCAA letter, pages 6-7.

(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

In any event, the veteran received specific notice of 
Vazquez-Flores in a letter from the RO dated May 1, 2008.  
Moreover, he is represented by an attorney, who is obviously 
familiar with the requirements for an increased rating.  See 
the VA 
Form 9 dated October 14, 2005.



(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in June 2005, prior to the September 
2005 VCAA letter, the first VCAA letter specifically 
addressing this claim.  However, following the issuance of 
the VCAA letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  Specifically, the 
claim was readjudicated in the SSOC issued in March 2008 and 
June 2008.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and his counsel have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

(v.)  General comments

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

The veteran through counsel appears to be arguing that the 
VCAA requires the RO to provide an advisory opinion regarding 
the adequacy of the evidence submitted prior to formally 
adjudicating the claim.  See, e.g., the addendum to the VA 
Form 9 that was received in November 2005: "under the [VCAA], 
the VA must advise me of how to substantiate my claim as well 
as the existence of negative evidence and how to counter this 
evidence."  This argument was rejected in Wilson v. 
Mansfield, 506 F.3d. 1055 (Fed. Cir. 2007).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes reports of VA examinations, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of an attorney 
who has presented written argument on his behalf.  The 
veteran has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Assignment of diagnostic code

The veteran is currently assigned a zero percent disability 
rating for acne vulgaris under Diagnostic Code 7828 [acne].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7828 applies specifically to acne, and rates 
based on the severity of acne.  Neither the veteran nor his 
counsel has suggested another diagnostic code.  

Specific schedular criteria 

Diagnostic Code 7828 applies to rating acne.  Superficial 
acne (comedones, papules, pustules, superficial cysts) of any 
extent is rated as noncompensably disabling.  Deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or deep acne other than on the 
face and neck, is rated as 10 percent disabling.  Deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face and neck is rated as 30 percent 
disabling.  

Analysis

Mittleider concerns

As was noted in the Introduction above, in addition to the 
acne vulgaris which is currently under consideration, service 
connection is also in effect for chloracne.  
A noncompensable (zero percent) disability rating has been 
assigned for that disability under Diagnostic Code 7829 
[chloracne].  Moreover, service connection is in effect for a 
boil of the groin area.  A noncompensable (zero percent) 
disability rating has been assigned for that disability under 
Diagnostic Code 7806 [dermatitis or eczema].  

In rating the veteran's acne vulgaris, it is incumbent upon 
the Board to identify, and disregard, any symptomatology that 
is unrelated to the acne vulgaris and instead is exclusively 
a manifestation of either the chloracne or the boil of the 
groin.  However, the Board is precluded from differentiating 
between symptomatology attributed to acne vulgaris and 
symptomatology of the chloracne or the boil of the groin in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In this case, the reports of the April 2005 and March 2008 VA 
examinations reflect that the veteran has active chloracne 
affecting the forearms and upper arms, whereas the acne 
vulgaris has affected the mid and upper back and shoulders.  
During the April 2005 VA examination, the veteran reported 
that he had lesions 
10 to 15 times a year affecting the buttocks, groin, and 
trunk that were treated with hot packs.  He made a similar 
assertion at the March 2008 VA examination at which time he 
reported having that type of lesion on average once a month.  
The April 2005 and March 2008 VA examiners clearly attributed 
these lesions to the recurrent boils (furunculosis) and not 
the acne vulgaris.  Therefore, the medical evidence shows 
that the acne vulgaris is limited to the mid and upper back 
and shoulders and is not manifested by flare-ups of lesions 
in other areas of the body.  Any skin problems in other areas 
of the Body will therefore not be considered in rating the 
acne vulgaris.  To compensate the veteran for symptoms of 
chloracne and/or furunculosis would be in violation of the 
RO's antipyramiding regulation, 38 C.F.R. § 4.14 (2007).

Schedular rating 

The report of the March 2008 VA examination shows that the 
veteran did not have any active acne vulgaris lesions at the 
time of that examination.  However, the report of the April 
2005 VA examination reflects that the veteran did currently 
have acne vulgaris over the mid and upper back.  Therefore, 
the medical evidence shows that the veteran still has periods 
of active acne vulgaris.  The next question to be answered, 
then, is whether the acne vulgaris is superficial or deep 
(deep inflamed nodules and pus-filled cysts).

The April 2005 VA examiner indicated that the veteran has had 
chronic cystic acne.  Likewise, the March 2008 VA examiner 
noted that the scarring and pitting on the upper back and 
shoulders were consistent with previous cystic acne vulgaris.  
Definitionally, "cystic" indicates the presence of cysts.  
Therefore, the medical evidence shows a history of deep acne.  
At least a 10 percent disability is therefore warranted for 
deep acne on the shoulders and back.

The veteran's counsel argues that a higher rating is 
warranted based on the veteran having skin symptomatology 
affecting over 40 percent of his body.  See an addendum to 
the VA Form 9 submitted in November 2005.  Such contention, 
in effect, takes in all of the veteran's skin problems on all 
parts of his body.  However, assignment of a 30 percent 
disability rating for acne vulgaris is based on deep acne 
affecting 40 percent or more of the face and neck.  This is 
not present in this case; the veteran's acne vulgaris has not 
been identified as affecting his face and neck.
The medical evidence clearly shows that the acne vulgaris is 
limited to the mid and upper back and shoulders.  Indeed, the 
March 2008 VA examiner reported that the acne vulgaris 
affects zero percent of exposed skin.  

In short, the veteran's counsel appears to arguing for a 
higher rating for the acne vulgaris based on symptoms of all 
three service-connected skin disabilities.  Counsel is not 
competent to distinguish among the various service-connected 
skin disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. Consideration of the 
other skin disabilities in rating the acne vulgaris would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2007); see also Fanning v. Brown, 4 Vet. App. 225 (1993) 
[the evaluation of the same disability under various 
diagnoses is to be avoided].
 
In short, for reasons stated immediately above, the Board 
declines to assign a disability rating higher than 10 percent 
for the veteran's service-connected acne vulgaris.

Acne can also be rated as scars, depending on the predominant 
disability.  
Medical reports show scarring and pitting over the upper 
back.  The veteran and his counsel have not alleged that this 
scarring is symptomatic, and review of the medical records 
does not reveal that the veteran's scarring is accompanied by 
any functional loss.  Rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 is therefore not warranted.  None of the 
other scar codes is potentially applicable.  As noted above, 
the scarring does not involve the head, face, or neck, so 
consideration under Diagnostic Code 7800 [disfigurement of 
the head, face, or neck] is unwarranted.  The medical 
evidence does not indicate - nor does the veteran allege - 
that the scarring is deep or causes limited motion of the 
back and shoulders.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007) [scars, other than head, face, or neck, that are 
deep or that cause limited motion].  In light of the 
assignment of a 10 percent rating under Diagnostic Code 7828, 
consideration under Diagnostic Codes 7802 thru 7804 is not 
warranted if for no other reason than because these codes 
have a maximum rating of 10 percent, which has been assigned 
by the Board under Diagnostic Code 7828.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected acne vulgaris has not changed appreciably 
since the veteran filed his claim.  That is, the acne 
vulgaris has consistently involved some periods of active 
acne on the back and shoulders; there is no recent evidence 
of acne on the face.  Based on the record, the Board finds 
that a 10 percent disability rating may be assigned for the 
entire period from the date of service connection, June 17, 
2004.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the veteran's claim under C.F.R. 
§ 3.321(b)(1) in a September 2005 Statement of the Case 
(SOC).  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the 
increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected acne vulgaris is inadequate.  A comparison between 
the level of severity and symptomatology of the veteran's 
acne vulgaris with the established criteria found in the 
rating schedule for acne shows that the rating criteria 
reasonably describes the veteran's disability level and 
symptomatology; as discussed above, the rating criteria 
considers whether the acne is deep or superficial and whether 
there is scarring.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his acne 
vulgaris.  Indeed, it does not appear from the record that he 
has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  An 
August 2004 VA examination report reflects that he had just 
recently retired from a career in the railroad industry.  
There is nothing in the record which suggests that the acne 
vulgaris markedly impacted his ability to perform his job as 
a railroad engineer.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the now assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that the 
evidence allows for the assignment of a 10 percent disability 
rating for acne vulgaris.  To that extent, the appeal is 
allowed.




ORDER

Entitlement to an increased disability rating, 10 percent, 
for acne vulgaris is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


